Citation Nr: 0830716	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's service-connected disorders preclude him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2004 satisfied 
the duty to notify provisions; additional letters were sent 
in December 2005 and February 2008.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating by letters dated in March 
2006, February 2008, and May 2008.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
records considered in conjunction with the veteran's claim 
for Social Security Administration (SSA) disability benefits 
were sought in August 2006 and September 2006, but were 
ultimately determined in October 2006 to be unavailable.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  The veteran was also accorded a VA 
examination in March 2008 specifically with respect to his 
TDIU claim; additional opinions with respect to employability 
were provided in the November 2004, December 2004, and 
January 2006 VA examinations.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

In this case, the schedular criteria for TDIU on the basis of 
the currently assigned ratings alone were met as of September 
4, 2001, when the veteran's 50 percent evaluation for PTSD, 
combined with newly assigned 10 percent evaluations each for 
peripheral neuropathy of the right upper extremity and 
peripheral neuropathy of the left upper extremity, resulted 
in a 70 percent combined evaluation.  See 38 C.F.R. 
§ 4.16(a).  However, in order for TDIU to be granted, the 
record must reflect that a claimant is unable to obtain or 
maintain gainful employment due to their service-connected 
disorders.  The evidence of record shows that the veteran 
last worked in June 2003 as a housekeeper.  He finished two 
years of college education, and has training in woodworking 
and carpentry.

The November 2004 VA diabetes mellitus examiner concluded 
that the veteran's diabetes symptoms resulted in no 
hypoglycemic limitations of his activities, to include 
activities of daily living (ADLs), nor any cognitive 
impairments inherent in his diabetes mellitus symptoms.  
Moreover, neither his symptoms nor the medications the 
veteran required for his diabetes would impair the light 
and/or heavy labor type of employment in which the veteran 
had previously been employed.  Additionally, during the 
December 2004 PTSD examination, the veteran indicated that 
his PSTD symptoms interfered with his employability, the VA 
examiner noted that the veteran's previous employment, at a 
VA Medical Center, was terminated due to unlawful actions, 
not his PTSD symptoms.  Moreover, while the examiner noted 
that the veteran's problems with trust, interpersonal 
closeness, and working with others had some bearing on his 
employability, these issues did not preclude his employment, 
nor were they the reason he lost his job.  

The January 2006 VA examiner who conducted the diabetes 
mellitus examination concluded that the veteran's diabetes 
was fairly controlled and did not cause any interference with 
his ADLs.  For this reason, and because his activities had 
not been regulated by his physician, the examiner found that 
neither the veteran's service-connected diabetes mellitus nor 
the medications required for same caused vocational or 
cognitive impairments resulting in unemployability.  
Furthermore, the examiner who conducted the January 2006 VA 
PTSD examination concluded that based on clinical testing, 
there was no apparent vocational limitation due to cognitive 
or memory function; the only potential limitation the 
examiner found was the veteran's stated difficulty working in 
close proximity to others, but provided he was employed in a 
position with limited interpersonal interactions, he would be 
able to function satisfactorily.  

The VA examinations specifically conducted to determine the 
effect of the veteran's service-connected disorders on his 
employability were completed in March 2008, subsequent to the 
Board's January 2008 Remand in this case.  During these 
examinations, the veteran reported that he was never cited 
for any problems with his job performance.  Moreover, 
although the VA examiner concluded that the veteran's 
"service-connected disabilities inhibit employment in a 
number of areas," including the tendency of his mood, 
anxiety, and low frustration tolerance to adversely affect 
employment, the examiner stopped short of stating that these 
symptoms preclude employment.  This is a requirement for the 
assignment of TDIU; the individual evaluation assigned for 
the veteran's PTSD, in this case a 50 percent evaluation, is 
intended to compensate the veteran for interference with 
employment due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002); see generally 38 C.F.R. Part 4 
(2007).  Additionally, the examiner found that based on the 
veteran's educational level and experience, he was best 
suited for 
full-time employment in a sedentary position, requiring a 
mild to moderate level of physical labor, similar to the 
housekeeping-type work in which he was previously employed.

Based on the foregoing, the Board concludes that while the 
veteran has occupational impairment as a result of his 
service-connected disabilities, as evidenced by his current 
70 percent combined disability evaluation, the evidence does 
not show that his service-connected disorders prevent him 
from obtaining or retaining employment.  Other than the 
avoidance of working extensively in manual labor or in a 
position requiring constant interpersonal contact, the weight 
of the evidence of record does not show that the veteran's 
service-connected disorders prevent him from obtaining or 
retaining employment, even when considering the veteran's 
education level, training, and job experience.  For this 
reason, TDIU is not warranted.

Because the record does not reflect that the veteran is 
unemployable due solely to his service-connected disorders, 
the preponderance of the evidence is against his claim for 
TDIU.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


